Citation Nr: 0629154	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  95-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left (minor) 
shoulder shell fragment wound residuals with Muscle Group III 
injury, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound residuals of the cervical and dorsal spine region with 
Muscle Group XX injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The left (minor) shoulder shell fragment wound residuals 
with Muscle Group III injury are no more than moderately-
severe in degree.

2.  The shell fragment wound residuals of the cervical and 
dorsal spine region with Muscle Group XX injury are no more 
than moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for left (minor) shoulder shell fragment wound 
residuals with Muscle Group III injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5303 (2005).

2.  The criteria for a disability rating higher than 10 
percent for shell fragment wound residuals of the cervical 
and dorsal spine region with Muscle Group XX injury are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5320 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2001, April 2003, July 2003 and 
February 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the February 2004 letter specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The Board also notes 
that in May 2006 additional notice was provided regarding 
potential ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Increased Rating For A Left (Minor) 
Shoulder Shell
 Fragment Wound Residuals With Muscle Group III Injury,
 Currently Rated As 20 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When assigning a disability rating, it may be necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  

Under Diagnostic Code 5303, a noncompensable rating is 
warranted for a slight injury to muscle group III of the non-
dominant arm.  A 10 percent rating is warranted for a 
moderate injury.  A 20 percent rating is warranted for a 
moderately-severe injury.  A 30 percent rating is warranted 
for a severe injury.

Criteria for assessing the severity of muscle injuries are 
contained in 38 C.F.R. § 4.56 (Evaluation of muscle 
disabilities) which provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

      (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

      (2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

      (3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

      (4) Severe disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The Board has considered the full history of the veteran's 
shell fragment wound of the left shoulder.  The veteran's 
service medical records reflect that in October 1944 the 
veteran was treated for exposure and exhaustion after 
remaining in water for two and a half hours following a 
marine disaster due to enemy action.  It was noted that he 
had received a shell fragment wound of the left shoulder, but 
no additional details were noted.  

In May 1946, the veteran submitted a claim for disability 
compensation.  In a decision of June 1946, the RO granted 
service connection for "S.W. Lt. Shoulder and Arm, Sev. 
Musc. Grp. III," rated as 30 percent disabling.  

A report dated in June 1949 from a fee basis examiner 
indicates that he had examined the veteran for complaints of 
his left arm kicking up and a drawing feeling on the inner 
left arm.  On examination, there was normal range of motion 
of the left arm.  Circumference of the left biceps was 3/4 inch 
less than the right.  There was good power in the left arm, 
although the veteran reportedly voluntarily used less effort 
in the left arm than in the right.  The physician concluded 
that there was no true disability associated with the left 
arm injury, and that the veteran was probably a 
psychoneurotic individual.  Subsequently, in a decision of 
July 1949, the RO reduced the rating for the left shoulder 
wound from 30 percent to 20 percent.  The rating has remained 
at that level since that time.  

The evidence pertinent to the current appeal includes 
testimony given by the veteran at a hearing held at the RO, 
several VA disability evaluation examination reports, and VA 
medical treatment records.  During a hearing held in December 
1993, the veteran testified that his left shoulder had gotten 
a lot weaker and ached and throbbed.  He said that the pain 
was pretty constant.  The veteran also reported that his arm 
swelled up, and that he got a sensation of numbness in the 
arm and fingers.  

The report of a muscles examination conducted by the VA in 
December 1992 reflects that the veteran had a history of 
shrapnel wounds to the left shoulder involving Muscle Group 
III.  On examination, there was no tissue loss.  The muscles 
penetrated reportedly included MG III.  There were small 
scars in that area.  There was apparently no damage to the 
tendons.  Regarding damage to the bones, joints, or nerves, 
the examiner indicated that it was probable, but gave no 
specific details.  On examination of strength, there was 
weakness of the left shoulder.  There was also evidence of 
pain on all modalities of the shoulder, arm, and neck.  There 
was no evidence of muscle hernia.  

The report of a peripheral nerves examination conducted by 
the VA in July 1997 reflects that the veteran reported a 
history of severe shrapnel wounds to the left shoulder.  He 
reported that he had trouble using his left hand and had 
weakness of the left upper extremity.  On examination, he was 
a somewhat tremulous elderly man in no acute distress, but 
with some difficulty in the use of the left arm.  There were 
scars noted over the left anterior shoulder and left neck.  
There was slight atrophy of the left arm.  The veteran had 
decreased strength to hand grasp on the left and had loss of 
coordination with poor finger to nose test on the left.  The 
range of motion of the left upper extremity was as follows:  
External rotation was to 90 degrees on the left, external 
rotation was to 60 degrees, and internal rotation was to 60 
degrees.  Reflexes were equal at 2+, but a slight tremor was 
noted.  The pertinent diagnosis was status post cervical and 
left shoulder injury with residual muscle involvement of the 
left trapezius and left shoulder group.  In an addendum, the 
examiner noted that the veteran had stated that with trying 
to use the left upper extremity with repetitive motions, he 
had marked fatigue and incoordination.  

The report of a VA joints examination conducted in October 
2001 reflects that the veteran reported that his left 
shoulder bothered him if he slept on it, if he lifted 
something with the left arm, or if he tried to reach his 
back.  He reported that when doing such things he would get a 
pain in the left shoulder which was a five or six on a scale 
of 10.  On examination, the left shoulder showed no deformity 
or wound type of scars.  There was a hypo pigmented area on 
the outside of the shoulder.  The veteran reported that the 
scar had probably healed and he also could not find it.  The 
range of motion of the left shoulder was abduction from 0 to 
110 degrees, and the veteran complained of discomfort at 110 
degrees.  Flexion of the shoulder was from 0 to 100 degrees.  
The examiner noted, however, that the right shoulder also 
showed limitation of the range of motion.  The muscle tone 
and power were within normal limits and were equal 
bilaterally.  The pertinent diagnostic assessment was 
(a) Status post shell fragment wound to the left shoulder.  
At this time I cannot see scars on, or near, the left 
shoulder, and I assume the affected muscle group is Group 
III; and (b) The veteran has limitation in the range of 
movement of the left shoulder, as described above, and we 
will obtain roentgen X-ray of the left shoulder to look for 
shrapnel or degenerative joint disease, and we will obtain 
roentgen (x-ray) of the right shoulder for comparison.  A VA 
radiology report shows that bilateral X-rays were interpreted 
as showing minimal DJD characterized by osteoporosis and 
cortical irregularities involving the acromioclavicular 
joist.  It was also noted that there was minimal narrowing of 
the joint space noted bilaterally.  

The veteran's treatment records contain some references of 
complaints involving the left shoulder.  For example, a VA 
treatment record dated in March 2001 reflects that the 
veteran reported a complaint of having left shoulder pain for 
many years.  He related this to an injury that occurred while 
he was in the navy in World War II.  He stated that he had 
intermittent swelling since then.  He reportedly managed the 
discomfort by manually shifting his left arm with his right 
hand.  He declined an x-ray of the left shoulder, stating 
that it had already been x-rayed a hundred times.  

The report of an examination conducted by the VA in January 
2006 shows that the examiner noted that the veteran carried a 
diagnosis of having multiple fragmentation wounds from 
shrapnel.  On physical examination, there was no objective 
evidence of atrophy on observation.  He had a range of motion 
with forward flexion to 180, abduction to 180, and external 
rotation from 0 to 90.  There was no objective evidence of 
limitation of motion.  It was noted that the veteran alleged 
that with increased activity he was weaker, but there was no 
demonstrable limitation on observation.  The examiner 
concluded that the only limitation that he could see was on 
the biceps where he was 4- on the left whereas the right side 
was 5+.  The triceps was also 4- on the left and 5+ on the 
right.  There was no gross atrophy in his upper extremities.  
The examiner concluded that he saw no essential increase in 
limitation secondary to muscle impairment in the back muscle 
or shoulder muscle injury from his original level.  

After reviewing all of the evidence of record, the Board 
finds that the gunshot wound damage to the left shoulder is 
no more than moderately-severe in degree.  The evidence does 
not demonstrate a severe disability of the muscles, such as 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  There is 
no service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; no record of consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and no evidence of 
inability to keep up with work requirements.  Objective 
findings have not included ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation does not show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  There is no 
evidence that the muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side have not indicated severe impairment of 
function.  The veteran also does not have signs of severe 
muscle disability such as:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (B) adhesion of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; (C) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (D) 
visible or measurable atrophy; (E) adaptive contraction of an 
opposing group of muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.
      
In summary, the VA examinations and other objective evidence 
showed residuals reflective of a disorder which is no more 
than moderately severe in degree.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a left (minor) shoulder shell fragment 
wound residuals with Muscle Group III injury are not met.

II.  Entitlement To An Increased Rating For Shell Fragment 
Wound Residuals Of The Cervical And Dorsal Spine Region With 
Muscle Group XX Injury,
 Currently Rated As 10 Percent Disabling.

Under Diagnostic Code 5320, a noncompensable rating is 
warranted for a slight injury to muscle group XI.  A 10 
percent rating is warranted for a moderate injury.  A 20 
percent rating is warranted for a moderately-severe injury.  
A 40 percent rating is warranted for a severe injury.

The Board has considered the full history of the disorder.  
As noted above, the veteran sustained shell fragment wounds 
in October 1944.  A service medical record dated in December 
1945 shows that the veteran reported having intermittent 
attacks of back pain since falling off a cat walk during a 
bomb attack in 1944.  Physical examination was essentially 
normal, and no spasm was present.  Another service medical 
record dated in December 1945 shows that the veteran stated 
that in November 1944 he noticed pain in both sides of his 
spinal column in the lumbar region, and in October 1945, 
while horseback riding, the pain reportedly became much 
worse.  Later in December 1945, the diagnosis was changed 
from backache to no disease (medical observation).  In 
January 1946, it was noted that he was asymptomatic and fit 
for duty.  

The veteran submitted a claim for disability compensation in 
May 1946.  In a decision of June 1946, the RO granted service 
connection for shell fragment wounds of the cervical and 
dorsal region, sev. muscle group XX, rated as 40 percent 
disabling.  

The RO subsequently received a report dated in June 1949 from 
a fee basis examining physician, but there was no mention of 
any symptoms or impairment of the cervical and dorsal region.  
Thereafter, in a decision of July 1949, the RO reduced the 
rating from 40 percent to noncompensable.  

The report of an MRI of the veteran's service spine performed 
by the VA in September 1992 shows that the veteran reported 
having severe pain in the neck and upper and low back 
numbness.  The impression was early degenerative discogenic 
disease at the level of C3-4 and C4-5, as described above.  
No definite focal disc herniations or spinal stenosis was 
present.   

The report of a spine examination conducted by the VA in 
December 1992 reflects that the veteran had a history of 
shrapnel wounds in the region of the cervical spine and upper 
dorsal spine.  On examination, there were no postural 
abnormalities and no fixed deformity.  The range of motion of 
the neck was forward flexion to 20 degrees, backward 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 45 degrees.  The 
veteran wore a soft collar for pain in his neck.  The 
diagnoses were (1) shrapnel wounds in the cervical area and 
upper dorsal area of spine; (2) probable traumatic arthritis, 
cervical and dorsal spine; (3) shrapnel wounds in left 
shoulder area; and (4) probable traumatic arthritis left 
shoulder.  

The report of a muscles examination performed in December 
1992 shows that examination showed small scars in the areas 
of Muscle Group XX.  Strength testing showed weakness in the 
left neck area.  There was evidence of pain on all modalities 
of the neck.  There was no muscle hernia.  

A VA treatment record dated in May 1993 shows that the 
veteran's cervical spine flexed to 40 degrees, and extended 
to 10 degrees.  The impression was DJD C-spine with 
[illegible] resistance of motion all joints.  

During a hearing held at the RO in December 1993, the veteran 
testified that he had numbness and tingling in his left arm 
and hand.  He said that a doctor had given him a neck brace 
to wear, and that it provided some help, but not a whole lot.  

The report of a peripheral nerves examination conducted by 
the VA in July 1997 shows that there were scars over the left 
neck.  The veteran stated that he ordinarily wore a neck 
brace.  Forward flexion of the cervical spine was to 25 
degrees.  Backward extension was to 25 degrees.  Left lateral 
flexion was to 30 degrees, and right lateral flexion was to 
40 degrees.  Rotation to the left and right were both to 50 
degrees.  The pertinent diagnosis was status post cervical 
and left shoulder injury with residuals muscle involvement of 
the left trapezius and left shoulder group muscles.  The 
examiner noted that the veteran probably also has some 
traumatic cervical arthritis from the injury.  

The report of an examination of the veteran conducted by the 
VA in January 2006 shows that examination revealed that the 
cervical spine motion was extension to 20 degrees, flexion to 
60 degrees, lateral rotation to 35 degrees to the right and 
left, and lateral flexion of 20 degrees to the right and 
left.  There was no increased limitation of range of motion 
due to fatigue or weakness or repetitive motion.  Motor 
function of the muscle groups was intact.  The examiner 
stated that he saw no limitation of motion and no weakness on 
motion.  The examiner concluded that he saw no essential 
increase in limitation secondary to muscle impairment in the 
back muscle or shoulder muscle from the veteran's original 
level.  

The Board finds that the gunshot shell fragment wound 
residuals of the cervical and dorsal spine region with Muscle 
Group XX injury are no more than moderate in degree.  The 
evidence does not demonstrate a moderately severe disability 
of the muscles, such as through and through wound or a deep 
open penetrating wound by a small high velocity missile, or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  There is no history of hospitalization for a 
prolonged period of treatment of the wound with a record of 
cardinal symptoms consisting of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Objective findings 
do not include entrance and exit scars indicating a track of 
a missile through one or more muscle groups.  Objective 
findings also do not include indications on deep palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance do not demonstrate positive evidence 
of impairment.  The VA examinations showed only very minimal 
residuals reflective of a disorder which is no more than 
moderate in degree.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 10 percent 
for shell fragment wound residuals of the cervical and dorsal 
spine region with Muscle Group XX injury are not met.


ORDER

1.  An increased rating for a left (minor) shoulder shell 
fragment wound residuals with Muscle Group III injury, 
currently rated as 20 percent disabling, is denied.

2.  An increased rating for shell fragment wound residuals of 
the cervical and dorsal spine region with Muscle Group XX 
injury, currently rated as 10 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


